                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION



DAVID FRIEDEBERG                                                          PETITIONER


v.                             NO. 2:18-cv-00061 JM


MARY JO BULLARD and                                                    DEFENDANTS
COMMONWEALTH LAND AND TITLE



                                        JUDGMENT

      Pursuant to the Order entered this day, judgment is entered for defendants Mary Jo Bullard

and Commonwealth Land and Title.

       IT IS SO ORDERED this 28th day of March, 2019.



                                           UNITED STATES DISTRICT JUDGE
